I concur in the conclusion but not the reasoning by which it has been reached.
The record shows that the Industrial Commission took jurisdiction of this claim and, after finding all the jurisdictional questions in the claimant's favor, awarded him a substantial sum. It discontinued payments to him after a hearing and finding by it that he was "suffering no compensable disability." That was an exercise of jurisdiction — not a refusal to do so. After this order was made other applications were made for compensation for subsequent disability, and these applications were denied by the commission, but the record does not show that compensation was denied on any jurisdictional ground. It does not show that claimant proved facts entitling him to compensation, or that the commission refused to allow him to prove it. *Page 522 
The case seems to be governed by Noggle v. IndustrialCommission, 129 Ohio St. 495, 196 N.E. 377, in which it was held in the second paragraph of the syllabus:
"When the commission concedes or finds all the facts in claimant's favor necessary to give it jurisdiction, and actually assumes jurisdiction of the claim, Section 1465-90, General Code, endows the commission with `full power and authority to hear and determine all questions within its jurisdiction and its decision thereon shall be final.' A finding or determination of the extent of disability is the determination of a question within the commission's jurisdiction, and from such determination there is no appeal."
My conclusion is that under the provisions of Section 1465-86, General Code, the Industrial Commission has continuing jurisdiction of this claim, with power to hear application for modification at any time within ten years from the last payment, and that by Section 1465-90, General Code, such jurisdiction is final.
For this reason, the Common Pleas Court had no jurisdiction, and erred in overruling the motion to dismiss based on that ground. *Page 523